DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-3, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32 and 36-37, in the reply filed on 3-31-22 is acknowledged.
Claims 39 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-31-22.
Applicant’s election without traverse of species SEQ ID No. 7 and species SEQ ID No. 8 in the reply filed on 3-31-22 is acknowledged.
Applicant’s amendment filed on 12-9-19 has been entered.  Claims 5, 7, 9, 13, 15, 18, 22-23, 25, 27, 30, 32, 36-37, 39 and 42 have been amended.  Claims 4, 6, 8, 10-12, 17, 19-21, 24, 26, 28-29, 33-35, 38 and 40-42 have been canceled.  Claims 1-3, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32, 36-37, 39 and 42 are pending.
Claims 1-3, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32 and 36-37 and species SEQ ID Nos. 7-8 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-9-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 4-29-19 only contains 19 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a non-translated genomic DNA sequence downstream of a eukaryotic Glyceraldehyder 3-phosphate dehydrogenase (GAPDH) promoter…, wherein the non-translated genomic DNA sequence downstream of the eukaryotic GDPDH promoter starts within a region spanning from nucleotide position around +1 to nucleotide position around +7000, wherein the nucleotide position is relative to the transcription start of the GAPDH mRNA” in lines 3-8 of claim 1 is vague and renders the claim indefinite.  The sequence downstream of the transcription initiation site of a GAPDH mRNA comprises exons and untranslated introns of the GAPDH mRNA rather than the 3' UTR.  It is unclear how the nucleotide position around +1 to +7000 downstream of the eukaryotic GAPDH promoter could be the non-translated genomic DNA sequence because the transcription unit of the eukaryotic GAPDH mRNA is NOT non-translated genomic DNA sequence.  Claims 2, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32 and 36-37 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a eukaryotic Glyceraldehyder 3-phosphate dehydrogenase (GAPDH) promoter” in lines 3-4 of claim 1 is vague and renders the claim indefinite.  It is unclear whether the term “eukaryotic Glyceraldehyde 3-phosphate dehydrogenase (GAPDH)” is being used as the name of an enzyme (describing its activity) or the name of a genomic locus (describing the name of a specific gene encoding a GAPDH enzyme).  It is unclear whether the phrase “a eukaryotic Glyceraldehyde 3-phosphate dehydrogenase (GAPDH) promoter’” refers specifically to the promoter of the GAPDH gene or it refers to a generic promoter of a gene encoding an enzyme having GAPDH activity.  Claims 2, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32 and 36-37 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a non-translated genomic DNA sequence upstream of a eukaryotic GAPDH promoter…, wherein the nucleotide position is relative to the transcription start of the GAPDH mRNA” in lines 2-6 of claim 2 is vague and renders the claim indefinite.  The 5’ end of the eukaryotic GAPDH promoter is different from the transcription start of the GAPDH mRNA.  The transcription start of the GAPDH mRNA is the starting point of the GAPDH gene transcription, which is 3’ to the GAPDH promoter.  It is unclear how the non-translated genomic DNA sequence can start within a region spanning from the 5’ end of the eukaryotic GAPDH promoter and the nucleotide position can also be relative to the transcription start of the GAPDH mRNA, which is 3’ to the GAPDH promoter.  Claims 9, 18 and 25 depend from claim 2 but fail to clarify the indefiniteness.
The phrase “a non-translated genomic DNA sequence upstream of a eukaryotic GAPDH promoter…, wherein the nucleotide position is relative to the transcription start of the GAPDH mRNA” in lines 2-7 of claim 3 is vague and renders the claim indefinite.  The 5’ end of the eukaryotic GAPDH promoter is different from the transcription start of the GAPDH mRNA.  The transcription start of the GAPDH mRNA is the starting point of the GAPDH gene transcription, which is 3’ to the GAPDH promoter.  It is unclear how the non-translated genomic DNA sequence can start within a region spanning from the 5’ end of the eukaryotic GAPDH promoter and the nucleotide position can also be relative to the transcription start of the GAPDH mRNA, which is 3’ to the GAPDH promoter.  
The phrase “wherein the non-translated genomic DNA sequence downstream and/or upstream of the eukaryotic GAPDH promoter is not operably linked to the polynucleotide sequence encoding the polypeptide” in lines 1-3 of claim 5 is vague and renders the claim indefinite.  It is unclear how the functionally-defined ‘expression enhancing element’ could be ‘not operably linked’ to the polynucleotide sequence encoding the polypeptide in the context of the claimed expression cassette.  If the expression enhancing element functions to enhance expression in the context of the expression cassette, it must be operably linked to the polynucleotide encoding the polypeptide in the expression cassette.  Otherwise it must have some other function, but that function has not been defined. 
The phrase “wherein the length of the non-translated genomic DNA sequence downstream of the eukaryotic GAPDH promoter is around 10 nucleotides and extends at its maximum to the second to last intron of the IFF01 gene or to a part thereof” in lines 1-4 of claim 7 is vague and renders the claim indefinite.  The IFF01 gene can be an IFF01 gene derived from numerous different organisms.  Gene name may vary among different organisms and gene name are not conserved throughout all eukaryotes.  Although human IFF01 gene is next to GAPDH gene, however, the IFF01 gene from other organism is not necessarily next to the GAPDH gene.  It is unclear how the non-translated genomic DNA sequence can be downstream of the eukaryotic GAPDH promoter and then extends to the second to last intron of the IFF01 gene when the IFF01 gene is NOT next to the GAPDH gene in organisms other than human.  Further, claim 7 depends from claim 1, which recites “wherein the length of the non-translated genomic DNA sequence … is from around 100 to around 15000 nucleotides”.   The phrase “wherein the length of the non-translated genomic DNA sequence downstream of the eukaryotic GAPDH promoter is around 10 nucleotides and extends at its maximum to the second to last intron of the IFF01 gene or to a part thereof” is no consistent and is much broader than the phrase “wherein the length of the non-translated genomic DNA sequence … is from around 100 to around 15000 nucleotides” recited in claim 1.
The phrase “at its maximum to the second to last intron of the IFF01 gene or to a part thereof” in lines 3-4 of claim 7 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “to a part thereof”.  It is unclear which part of the IFF01 gene is being referred to by the limitation ‘a part thereof’.   It could be a part of the second to last intron, but it could also be part of an exon or any other part of the IFF01 gene.
The phrase “wherein the length of the non-translated genomic DNA sequence upstream of the eukaryotic GAPDH promoter is at least around 100 nucleotides and extends at its maximum to the start codon of the NCAPD2 gene” in lines 1-3 of claim 9 is vague and renders the claim indefinite.  The NCAPD2 gene can be a NCAPD2 gene derived from numerous different organisms.  Gene name may vary among different organisms and gene name are not conserved throughout all eukaryotes.  Although human NCAPD2 gene is next (5’) to GAPDH gene, however, the NCAPD2 gene from other organism is not necessarily 5’ or next to the GAPDH gene.  It is unclear how the non-translated genomic DNA sequence can be upstream of the eukaryotic GAPDH promoter and then extends to the start codon of the NCAPD2 gene when the NCAPD2 gene is NOT 5’ or next to the GAPDH gene in organisms other than human.  Similarly, the phrase “wherein the length of the non-translated genomic DNA sequence upstream of the eukaryotic GAPDH promoter is at least around 100 nucleotides and extends at its maximum to the third to last intron of the NCAPD2 gene” in lines 4-6 of claim 9 is vague and indefinite for the same reasons set forth above.
The term “IFF01” in line 4 of claim 7 is vague and renders the claim indefinite.  The term “IFF01” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “IFF01” would be remedial.
The term “NCAPD2” in line 3 of claim 9 is vague and renders the claim indefinite.  The term “NCAPD2” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “NCAPD2” would be remedial.
The phrases “the nucleotide sequence selected from the group consisting of SEQ ID Nos. 8 and 21 or fragments thereof” in lines 2-4, lines 5-7 and lines 8-10 of claim 15 are vague and render the claim indefinite.  It is unclear whether the phrase “fragments thereof” is intended to be part of the group or not.  It is unclear whether the group includes the “fragments thereof” or not.
The phrases “nucleotide sequence selected from the group consisting of SEQ ID Nos. 7, 9, 10, 11, 12, 13, 14, 15, 16, 20, 22, 23, 24, 25, 26, 27 and 28 or fragments thereof” in lines 3-4, lines 5-6, lines 9-10 and lines 12-14 of claim 18 are vague and render the claim indefinite.  It is unclear whether the phrase “fragments thereof” is intended to be part of the group or not.  It is unclear whether the group includes the “fragments thereof” or not.
The phrase “wherein the promoter is selected from the group consisting of SV40 promoter, MPSV promoter, mouse CMV, human tk, human CMV, rat CMV, human EF1alpha, Chinese hamster EF1alpha, human GAPDH, hybrid promoters including MYC, HYK and CX promoter” in lines 1-4 of claim 27 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “the group”.  It is unclear whether “hybrid promoters” is part of the group or not.  It is unclear whether the “MYC”, “HYK” and “CX promoter” are part of the group or not.  Further, it is unclear whether “mouse CMV, human tk, human CMV, rat CMV, human EF1alpha, Chinese hamster EF1alpha, human GAPDH” means the promoter of those different genes, or it means those different genes themselves.
The terms “MPSV”, “CMV”, “tk”, “MYC”, “HYK”, “CX” and “BGH” in claim 27 are vague and render the claim indefinite.  The terms “MPSV”, “CMV”, “tk”, “MYC”, “HYK”, “CX” and “BGH” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended for those terms in the claim.  Spelling out the terms would be remedial.
The phrase “wherein the non-translated genomic DNA sequence downstream (or upstream) of the eukaryotic GAPDH promoter is oriented in the same direction (or opposite direction) as the polynucleotide sequence encoding a polypeptide” in claims 23 and 25 is vague and renders the claim indefinite.  It is unclear how a genomic UTR can be considered to have an orientation if it is not translated and does not function as a promoter.  The UTR might have an enhancer-like activity, but it is not clear whether there is a directional component to this activity.

Claim 5 recites the limitation "the non-translated genomic DNA sequence downstream and/or upstream of the eukaryotic GAPDH promoter" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from claim 1, which only recites a non-translated genomic DNA sequence downstream of a eukaryotic GAPDH promoter.  Claim 1 fails to recite a non-translated genomic DNA sequence upstream of a eukaryotic GAPDH promoter.  Thus, there is no antecedent bases for the phrase "the non-translated genomic DNA sequence downstream and/or upstream of the eukaryotic GAPDH promoter".
Claim 7 recites the limitation "the IFF01 gene" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from claim 1, which fails to recite any IFF01 gene.  Thus, there is no antecedent basis for the phrase “the IFF01 gene” in claim 7.
Claim 13 recites the limitation "the non-translated genomic DNA sequence downstream and/or upstream of the eukaryotic GAPDH promoter" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends from claim 1, which only recites a non-translated genomic DNA sequence downstream of a eukaryotic GAPDH promoter.  Claim 1 fails to recite a non-translated genomic DNA sequence upstream of a eukaryotic GAPDH promoter.  Thus, there is no antecedent bases for the phrase "the non-translated genomic DNA sequence downstream and/or upstream of the eukaryotic GAPDH promoter".
Claim 14 recites the limitation "the non-translated genomic DNA sequence downstream and/or upstream of the eukaryotic GAPDH promoter" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 depends from claim 13 that depends from claim 1, which only recites a non-translated genomic DNA sequence downstream of a eukaryotic GAPDH promoter.  Claim 1 fails to recite a non-translated genomic DNA sequence upstream of a eukaryotic GAPDH promoter.  Thus, there is no antecedent bases for the phrase "the non-translated genomic DNA sequence downstream and/or upstream of the eukaryotic GAPDH promoter".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5, 7, 9, 13-15, 18, 22-23, 25, 27, 30-32 and 36-37 encompass a genus of non-translated genomic DNA sequences, downstream of a eukaryotic GAPDH promoter, starts within a region spanning from nucleotide position +1 to +7000 relative to the transcription start of the GAPDH mRNA, and a genus of non-translated genomic DNA sequence, upstream of a eukaryotic GAPDH promoter, starts within a region spanning from the 5’ end of the eukaryotic GAPDH promoter to nucleotide position around -3500 relative to the transcription start of the GAPDH mRNA.  The claims also encompass a genus of non-translated genomic DNA sequences, downstream of the eukaryotic GAPDH promoter, around 10 nucleotides or at least 100 nucleotides and extends at its maximum to the second to last intron of the IFF01 gene or to a prat thereof, and a genus of non-translated genomic DNA sequence, upstream of a eukaryotic GAPDH promoter, at least 100 nucleotides and extends at its maximum to the start codon or to the third to last intron of the NCAPD2 gene.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 111 1, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.'' (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' (See Vas-Cath at page 1116).
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification only discloses untranslated regions 5’ to the transcription start site and downstream of the polyadenylation site of the human GAPDH mRNA of the human GAPDH gene.  The specification fails to disclose the non-translated genomic DNA sequences, downstream of a eukaryotic GAPDH promoter, starts within a region spanning from nucleotide position +1 to +7000 relative to the transcription start of the GAPDH mRNA other than the non-translated genomic DNA sequence correlates to the human GAPDH gene, and the non-translated genomic DNA sequence, upstream of a eukaryotic GAPDH promoter, starts within a region spanning from the 5’ end of the eukaryotic GAPDH promoter to nucleotide position around -3500 relative to the transcription start of the GAPDH mRNA other than the non-translated genomic DNA sequence correlates to the human GAPDH gene.  The specification fails to disclose the non-translated genomic DNA sequences, downstream of the eukaryotic GAPDH promoter, around 10 nucleotides or at least 100 nucleotides and extends at its maximum to the second to last intron of the IFF01 gene or to a prat thereof, and the non-translated genomic DNA sequence, upstream of a eukaryotic GAPDH promoter, at least 100 nucleotides and extends at its maximum to the start codon or to the third to last intron of the NCAPD2 gene.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor has possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998). 
          Except for the disclosed 5’ and 3’ untranslated region correlates to the human GAPDH gene in specification, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of various non-translated genomic DNA sequences surrounding various eukaryotic GAPDH genes or genes encoding protein having GAPDH activity, and encompassed genus of various non-translated genomic DNA sequences extend into numerous different eukaryotic IFF01 genes and NCAPD2 genes.  Therefore, conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
          One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.     
          In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by the member of the encompassed genus of various non-translated genomic DNA sequences surrounding various eukaryotic GAPDH genes or genes encoding protein having GAPDH activity, and encompassed genus of various non-translated genomic DNA sequences extend into numerous different eukaryotic IFF01 genes and NCAPD2 genes.  Therefore, the claims do NOT meet the written description provision of 35 U.S.C. 112 first paragraph.  Applicants were not in possession, at the time of the invention, of the genus as set forth above other than the disclosed untranslated regions 5’ to the transcription start site and downstream of the polyadenylation site of the human GAPDH mRNA of the human GAPDH gene.  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that “to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.”
           Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7, 9, 13-15, 18, 22-23, 25, 30, 32 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miki et al., 2004 (PNAS, Vol. 101, No. 47, p. 16501-16506, IDS).
Miki teaches GAPDS (glyceraldehyde 3-phosphate dehydrogenase-S) was isolated from a P1 phage library of 129/OlaHsd mouse genomic DNA, a DNA fragment beginning in exon 1 and ending in intron 4 (nucleotides 1887-7193) was cloned into cloning vector pUCBM21/KO.  This fragment, along with thymidine kinase and neo genes, was ligated into PMC1TKbpA, which contains another tk cassette (e.g. p. 16501, right column, last paragraph).  Exon 5 and part of exon 6 of Gapds has been deleted by gene targeting (Fig. 5) to eliminate the downstream catalytic cysteine and six of the eight amino acids for NAD+ cofactor binding.  GAPDS protein was not detected in sperm or testis from homozygous mutant (Gapds-/-) males by immunocytochemistry (e.g. p. 16503, left column, last paragraph).  Fig. 5 shows the vector comprising genomic DNA sequence of disrupted mouse Gapds gene with Neo gene in the middle of the gene and deletion of exon 5 and part of exon 6 (the vector at the bottom of Fig. 5).  
Regarding claims 1 and 32, the nucleotide sequence encoding Neo protein, which is not GAPDH, is the polynucleotide sequence encoding a polypeptide.  The DNA fragment beginning in exon 1 and ending in intron 4 (nucleotides 1887-7193) of the GAPDS gene is considered non-translated genomic DNA sequence downstream of the eukaryotic GAPDH promoter.
Regarding claims 2-3, the vector comprising genomic DNA sequence of disrupted mouse Gapds gene with Neo gene in the middle of the gene and deletion of exon 5 and part of exon 6 is considered to comprise non-translated genomic DNA sequence upstream of a eukaryotic GAPDH promoter start within a region spanning from around 5’ end of the eukaryotic GAPDH promoter to a nucleotide position around -3500.
Regarding Claim 5, expression cassette constructed by Miki in Fig. 5 leaves intact the endogenous mouse GAPDS polyadenylation signal.
Regarding claim 7, the DNA fragment beginning in exon 1 and ending in intron 4 (nucleotides 1887-7193) of the GAPDS gene is considered non-translated genomic DNA sequence downstream of the eukaryotic GAPDH promoter and is around 10 nucleotides and extends at its maximum to the second to last intron of the IFF01 gene or to a part thereof.
Regarding claim 9, the vector comprising genomic DNA sequence of disrupted mouse Gapds gene with Neo gene in the middle of the gene and deletion of exon 5 and part of exon 6 is considered to comprise non-translated genomic DNA sequence upstream of a eukaryotic GAPDH promoter and is at least around 100 nucleotides and extends at is maximum to the start codon of the NCAPS2 gene.
Regarding claims 13-14, the mouse GAPDS gene is of mammalian origin or rodent origin.
Regarding claims 15 and 18, the mouse GAPDS gene taught by Miki is considered to comprise a fragment of SEQ ID No. 7 or SEQ ID No. 8, which can be as short as one or two bases.
Regarding claim 22, the promoter and the polynucleotide encoding neo protein taught by Miki are operably linked such that the neo protein can be expressed.
Regarding claim 23, the DNA fragment beginning in exon 1 and ending in intron 4 (nucleotides 1887-7193) of the GAPDS gene is considered non-translated genomic DNA sequence downstream of the eukaryotic GAPDH promoter, and it is oriented wither in the same direction or in opposite direction in relation to the polynucleotide sequence encoding Neo protein.
Regarding claim 25, the genomic DNA sequence of disrupted mouse Gapds gene with Neo gene in the middle of the gene and deletion of exon 5 and part of exon 6 taught by Miki is oriented in the same direction or in opposite direction in relation to the polynucleotide encoding the Neo protein.
Regarding to claim 30, Miki teaches GAPDS (glyceraldehyde 3-phosphate dehydrogenase-S) was isolated from a P1 phage library of 129/OlaHsd mouse genomic DNA, a DNA fragment beginning in exon 1 and ending in intron 4 (nucleotides 1887-7193) was cloned into cloning vector pUCBM21/KO.  This fragment, along with thymidine kinase and neo genes, was ligated into PMC1TKbpA, which contains another tk cassette.  The thymidine kinase gene is considered a selectable marker.
Regarding claim 36, Miki teaches exon 5 and part of exon 6 of Gapds has been deleted by gene targeting (Fig. 5) and GAPDS protein was not detected in sperm or testis from homozygous mutant (Gapds-/-) males by immunocytochemistry (e.g. p. 16503, left column, last paragraph).  
Regarding claim 37, the claim only recites intended use but fail to further limit the expression cassettes of claim 1. 
Thus, the claims are anticipated by Miki.

Claim(s) 1, 5, 7, 13-15, 22-23, 27, 30, 32 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abu Khabar et al., 2009 (US 20090181427 A1, IDS).
Regarding claims 1, 32 and 37, Abu Khabar teaches construction of hybrid short 3’ untranslated regions (3’UTR) for use in mammalian expression vectors to boost the expression of proteins encoded in the vectors.  One region from a 3’ UTR of a stable eukaryotic NA, and another region from the downstream end of an 3’ UTR of a stable eukaryotic mRNA containing the polyadenylation signal (e.g. [0006]).  A recombinant DNA that is composed of promoter, protein coding region, and the hybrid 3’UTR, in a continuous and directional orientation.  At least one of the regions is derived from stable mRNAs, such as those of housekeeping genes abundant inside the cells.  Preferred housekeeping stable mRNAs are beta-actin, alpha and beta-globins, glyceraldehyde 3-phosphate dehydrogenase (GAPDH), growth hormone, EEF1A1 and many of the ribosomal proteins (e.g. [0027], [0028], claim 4).  The recombinant nucleic acid can be constructed in an expression vector (e.g. [0043], [0044], claim 9).
Regarding claims 5 and 27, Abu Khabar teaches strong polyA signal cassette were used to augment protein expression and examples of polyA signal include bovine growth hormone (bGH) polyA signal, and SV40 polyA signal (e.g. [0004]).  A PUC expression vector containing human CMV immediate early promoter, the coding region of enhanced GFP gene and 3’UTR of bovine growth hormone, and the polyA signal (e.g. [0088]).
Regarding claim 7, the 3’UTR region of GAPDH gene taught by Abu Khabar would encompass non-translated genomic DNA sequence downstream of the eukaryotic GAPDH promoter around 10 nucleotides and extends at its maximum to the second to last intron of the IFF01 gene or to a part thereof.
Regarding claims 13-14, Abu Khabar teaches a portion of the 3’ UTR of the human EEF1A gene was generated by PCR and the PCR product was cloned into the GFP vector (e.g. [0088], [0089]).
Regarding claim 15, the 3’ UTR of GAPDH gene, such as the human GAPDH gene, taught by Abu Khabar is considered to comprise a fragment of SEQ ID No. 8, which can be as short as one or two bases.
Regarding claims 22-23, Abu Khabar teaches A recombinant DNA that is composed of promoter, protein coding region, and the hybrid 3’UTR, in a continuous and directional orientation, and for the expression of the protein.
Regarding claim 30, Abu Khabar teaches the expression vector further comprises a selection marker, such as neomycin gene (e.g. [0045]).
Regarding claim 36, Abu Khabar teaches a host cell contains the expression vector or the recombinant nucleic acid, and transiently or stably expresses the protein encoded in the expression vector (e.g. claim 13).
Thus, the claims are anticipated by Abu Khabar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al., 2004 (PNAS, Vol. 101, No. 47, p. 16501-16506, IDS) in view of Otte et al., 2009 (US 20090098601 A1, IDS).
Miki teaches GAPDS (glyceraldehyde 3-phosphate dehydrogenase-S) was isolated from a P1 phage library of 129/OlaHsd mouse genomic DNA, a DNA fragment beginning in exon 1 and ending in intron 4 (nucleotides 1887-7193) was cloned into cloning vector pUCBM21/KO.  This fragment, along with thymidine kinase and neo genes, was ligated into PMC1TKbpA, which contains another tk cassette (e.g. p. 16501, right column, last paragraph).  Exon 5 and part of exon 6 of Gapds has been deleted by gene targeting (Fig. 5) to eliminate the downstream catalytic cysteine and six of the eight amino acids for NAD+ cofactor binding.  GAPDS protein was not detected in sperm or testis from homozygous mutant (Gapds-/-) males by immunocytochemistry (e.g. p. 16503, left column, last paragraph).  Fig. 5 shows the vector comprising genomic DNA sequence of disrupted mouse Gapds gene with Neo gene in the middle of the gene and deletion of exon 5 and part of exon 6 (the vector at the bottom of Fig. 5).  
	Miki does not specifically teach the CpG content in the polynucleotide sequence encoding the selectable marker is 45 or less.
Otte teaches a DNA molecule comprising an open reading frame encoding a selectable marker polypeptide and the open reading frame has been mutated to replace at least half of its CpG dinucleotide as compared to the native open reading frame sequence (e.g. Abstract).  The TTG Zeo (CpG poor) gene construct was prepared by reducing the CpG content of Zeo gene from 13.3% to 1.8% (e.g. [0059]).  Lowering the CpG content of the Zeocin marker gene raises the stringency of the selection system and results in higher d2EGFP expression value when STAR elements are included in the construct (e.g. [0062]).   The CpG content of the wild type neomycin selection marker gene is 10.4% and after the change the CpG content was reduced to 2.3% (e.g. [0065]).  Reduction of the CpG content and specific mutation at the indicated positions of the selectable marker protein coding sequence will improve expression levels (e.g. [0070]).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to have the CpG content in the polynucleotide sequence encoding the selectable marker is 45 or less  because both Miki and Otte teach preparation of expression construct comprising polynucleotide sequence encoding a selectable marker, such as neo gene, and Otte also teaches reducing the CpG dinucleotide (CpG poor) in the Zeocin gene or neo gene can raise the stringency of the selection system and improve expression level.  It would be obvious for one of ordinary skill in the art to try to reduce the number of CpG content including 45 or less in the selectable marker gene, such as Zeocin or Neo gene, so as to raise the stringency of the selection system and improve expression level with reasonable expectation of success.
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to prepare an expression vector comprising genomic DNA sequence as taught by Miki or to prepare a DNA molecule comprising an open reading frame encoding a selectable marker polypeptide and the open reading frame has been mutated to replace at least half of its CpG dinucleotide as taught by Otte with reasonable expectation of success.

Claim 1 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abu Khabar et al., 2009 (US 20090181427 A1, IDS) in view of Otte et al., 2009 (US 20090098601 A1, IDS).
Abu Khabar teaches construction of hybrid short 3’ untranslated regions (3’UTR) for use in mammalian expression vectors to boost the expression of proteins encoded in the vectors.  One region from a 3’ UTR of a stable eukaryotic NA, and another region from the downstream end of an 3’ UTR of a stable eukaryotic mRNA containing the polyadenylation signal (e.g. [0006]).  A recombinant DNA that is composed of promoter, protein coding region, and the hybrid 3’UTR, in a continuous and directional orientation.  At least one of the regions is derived from stable mRNAs, such as those of housekeeping genes abundant inside the cells.  Preferred housekeeping stable mRNAs are beta-actin, alpha and beta-globins, glyceraldehyde 3-phosphate dehydrogenase (GAPDH), growth hormone, EEF1A1 and many of the ribosomal proteins (e.g. [0027], [0028], claim 4).  The recombinant nucleic acid can be constructed in an expression vector (e.g. [0043], [0044], claim 9).
Abu Khabar does not specifically teach the CpG content in the polynucleotide sequence encoding the selectable marker is 45 or less.
Otte teaches a DNA molecule comprising an open reading frame encoding a selectable marker polypeptide and the open reading frame has been mutated to replace at least half of its CpG dinucleotide as compared to the native open reading frame sequence (e.g. Abstract).  The TTG Zeo (CpG poor) gene construct was prepared by reducing the CpG content of Zeo gene from 13.3% to 1.8% (e.g. [0059]).  Lowering the CpG content of the Zeocin marker gene raises the stringency of the selection system and results in higher d2EGFP expression value when STAR elements are included in the construct (e.g. [0062]).   The CpG content of the wild type neomycin selection marker gene is 10.4% and after the change the CpG content was reduced to 2.3% (e.g. [0065]).  Reduction of the CpG content and specific mutation at the indicated positions of the selectable marker protein coding sequence will improve expression levels (e.g. [0070]).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to have the CpG content in the polynucleotide sequence encoding the selectable marker is 45 or less  because both Abu Khabar and Otte teach preparation of expression construct comprising polynucleotide sequence encoding a selectable marker, such as neo gene, and Otte also teaches reducing the CpG dinucleotide (CpG poor) in the Zeocin gene or neo gene can raise the stringency of the selection system and improve expression level.  It would be obvious for one of ordinary skill in the art to try to reduce the number of CpG content including 45 or less in the selectable marker gene, such as Zeocin or Neo gene, so as to raise the stringency of the selection system and improve expression level or to boost the expression of proteins encoded in the vectors with reasonable expectation of success.
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to prepare hybrid short 3’ untranslated regions (3’UTR) for use in mammalian expression vectors to boost the expression of proteins encoded in the vectors as taught by Abu Khabar or to prepare a DNA molecule comprising an open reading frame encoding a selectable marker polypeptide and the open reading frame has been mutated to replace at least half of its CpG dinucleotide as taught by Otte with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632